United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, LANCASTER
PROCESSING & DISTRIBUTION CENTER,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2308
Issued: September 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On September 15, 2010 appellant, through her attorney, filed a timely appeal of the
June 1 and July 15, 2010 merit decisions of the Office of Workers’ Compensation Programs
(OWCP) denying her recurrence of disability claim and claim for a consequential injury.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability
commencing September 11, 2007 causally related to her October 10, 2006 employment injuries;
and (2) whether she established that she sustained a cervical condition that warranted surgery due
to her accepted employment injuries.
On appeal, appellant’s attorney contends that the opinion of an impartial medical
specialist is not sufficient to carry the weight of the evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 10, 2006 appellant, then a 38-year-old part-time flexible
clerk, sustained employment-related left ulnar neuropathy and tenosynovitis of the left wrist in
the performance of duty. Following these injuries, she returned to limited-duty work on
August 13, 2007.
On October 27, 2007 appellant filed a claim for wage-loss compensation (Form CA-7)
for the period October 14 through 15, 2007 as she attended medical examinations. On
November 1, 2007 she filed a Form CA-7 for the period October 24 through 26, 2007 for
medical treatment.
On October 22, 2007 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability commencing September 11, 2007 causally related to her October 10,
2006 employment injuries. She stated that she was performing light-duty work. A January 25,
2007 operative report indicated that appellant underwent left elbow anterior submuscular ulnar
nerve transposition with flexor pronator lengthening.
Medical reports dated December 13, 2006 through September 10, 2007 from
Dr. David G. Kuntz, Jr., a Board-certified orthopedic surgeon, advised that appellant had neck
pain, cervical radiculopathy, right cubital tunnel syndrome and the accepted left elbow ulnar
neuropathy. In a September 10, 2007 report, Dr. Kuntz explained how the C8 nerve went into
the same sensory distribution as the ulnar nerve which was a totally separate area of nerve
compression. He advised that appellant’s ulnar nerve had returned to normal electrical function
after her left elbow surgery. This was very good news as the ulnar nerve had recovered
electrically and ulnar nerve damage had been reversed. Dr. Kuntz advised that the cervical
radiculopathy was not related to appellant’s work duties, but instead it was related to a
degenerative spine process that occurred typically in humans that age. Since he was not a
cervical spine expert, he recommended that appellant undergo evaluation by a neurosurgeon.
In diagnostic test reports dated April 23 and June 23, 2007, Dr. Tony T. Ton-That, a
Board-certified physiatrist, and Dr. Maurice C. Perry, a Board-certified radiologist, respectively,
indicated that a cervical magnetic resonance imaging (MRI) scan and electromyogram/nerve
conduction study (EMG/NCS) revealed left C8 radiculopathy, degenerative disc disease at C5C6 and C6-7 which had progressed at the C5-C6 level since a prior MRI scan and diffuse
posterior disc osteophyte complex at this level associated with mild narrowing of the spinal canal
which had increased slightly in degree in the interval. In a June 22, 2007 narrative report,
Dr. Ton-That reviewed a history of the October 10, 2006 employment injuries and appellant’s
medical treatment. He listed his findings on physical examination of the neck and left upper
extremity. Dr. Ton-That ordered an EMG to rule out peripheral neuropathy versus cervical
radiculopathy.
In a June 5, 2007 report, Dr. Perry J. Argires, a Board-certified neurologist, obtained a
history of the October 10, 2006 employment injuries and appellant’s medical treatment, family
and social background. He listed findings on physical, neurological and diagnostic examination.
Dr. Argires advised that appellant had left ulnar neuropathy and neck pain related to a C5-6
herniated disc. He further advised that her current neurologic deficits and measurable findings

2

were not related to her C5-6 herniated disc. Appellant’s neck pain was related to that segment.
In a July 13, 2007 report, Dr. Argires discussed a treatment plan for appellant’s cervical
radiculopathy and cervical disc herniations at C5-6 and C6-7. In a September 11, 2007 report, he
placed her on light-duty work.
By letter dated November 16, 2007, OWCP requested that appellant submit factual and
medical evidence in support of her claim. It indicated that Dr. Kuntz released her to return to
full-duty work on September 17, 2007. OWCP stated that, based on the medical evidence
submitted, appellant appeared to be claiming that she sustained a cervical condition causally
related to the October 10, 2006 employment injury.
Hospital records indicated that appellant underwent left-sided C7-T1 interlaminar
epidural steroid injections under fluoroscopic guidance on October 24 and November 14 and 28,
2007 to treat her disc herniations at C5-C6 and C6-C7 with left upper extremity radicular pain.
In an October 2, 2007 report, Dr. Michael A. Weaver, a Board-certified anesthesiologist,
listed his findings on physical and neurological examination. He diagnosed herniated
interverterbral discs at C5-C6 and C6-C7.
In a December 21, 2007 decision, OWCP found that appellant did not sustain a
recurrence of disability commencing September 11, 2007. The medical evidence established that
she no longer had any residuals of her accepted October 10, 2006 employment injuries.
Appellant failed to submit any medical evidence to support her time lost from work on
October 14 and 15, 2007. Her lost time from work from October 24 through 26, 2007 was due to
her nonemployment-related cervical condition.
By letter dated January 14, 2008, appellant, through her attorney, requested an oral
hearing before an OWCP hearing representative and submitted additional evidence.
In a June 13, 2007 report, a physical therapist addressed the treatment of appellant’s pain
and numbness in the left upper extremity.
In a June 22, 2007 report, Dr. Ton-That compared the results of an EMG/NCS performed
on that date and on November 8, 2006. He found electrodiagnostic evidence of left C8
radiculopathy. There was no electrodiagnostic evidence suggestive of left median and ulnar
motor and sensory neuropathy.2
A February 5, 2008 report signed by Denise Wechter, a certified registered nurse in
Dr. Argires’ office, noted the October 10, 2006 employment injury and stated that appellant
developed neck and left upper extremity radicular pain. Ms. Wechter also had numbness in the
left upper extremity. She advised that appellant had disc herniations at C5-C6 and C6-C7 that
were causally related to her October 10, 2006 employment injuries.
2

The November 8, 2006 EMG/NCS revealed electrodiagnostic evidence suggestive of moderately severe left
ulnar motor neuropathy with evidence of nerve compression across the elbow and no evidence of severe axonal loss.
There was no electrodiagnostic evidence suggestive of left cervical radiculopathy, bilateral median motor and
sensory neuropathy or right ulnar motor and sensory neuropathy.

3

In a partial report dated February 21, 2008, Dr. Robert W. Macht, a surgeon, listed
findings on physical and objective examination. He advised that appellant had ulnar nerve
entrapment at the left elbow and traumatic injury to her neck with disc injury. Dr. Macht further
advised that she did not have any radiculopathy. He concluded that appellant’s neck condition
was due to her October 10, 2006 employment injuries.
In a March 13, 2008 disability certificate, Dr. Argires noted that appellant underwent
cervical surgery on March 12, 2008. It was undetermined as to when she could return to work.
In an August 22, 2008 decision, an OWCP hearing representative set aside the
December 21, 2007 decision. The hearing representative found that, although the medical
evidence did not establish that appellant sustained a recurrence of disability causally related to
her October 10, 2006 employment injuries, it suggested a causal relationship between her
cervical symptoms and the accepted work injuries. The case was remanded for referral to an
appropriate medical specialist for a second opinion examination to determine whether appellant’s
herniated discs at C5-6 and C6-7 and neck pain were caused by her accepted employment
injuries. The hearing representative stated that the medical specialist should also determine
whether the March 12, 2008 neck surgery was warranted and necessary as a result of the
accepted work injuries and January 2007 left elbow surgery. Lastly, the hearing representative
stated that the medical specialist should determine the extent and duration of any disability.
On September 9, 2008 OWCP referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Robert F. Draper, Jr., a Board-certified orthopedic surgeon.
In a September 30, 2008 report, Dr. Draper obtained a history of the October 10, 2006
employment injuries and appellant’s medical treatment, social, educational and family
background. He listed his findings on physical examination of the cervical spine and bilateral
upper extremities. Dr. Draper diagnosed left cubital tunnel syndrome (ulnar nerve entrapment of
the left elbow) and degenerative cervical disc disease at C5-C6 and C6-C7. He indicated that
appellant was status post a January 2007 anterior transposition of the ulnar nerve and anterior
cervical discectomy and fusion at C5-6 and C6-7. Dr. Draper opined that the ulnar nerve
entrapment condition was causally related to the October 10, 2006 employment injuries. He
noted that an EMG/NCS revealed that the accepted condition had resolved. Dr. Draper further
noted that appellant’s neck pain existed prior to the accepted employment injury and worsened
following her January 2007 surgery and required physical therapy. He advised that the onset of
her neck pain was not caused by physical therapy or the surgery. Dr. Draper opined that
appellant’s neck pain was causally related to preexisting degenerative disc disease at the stated
multiple levels. The neck surgery appeared to be warranted and necessary, but not causally
related to her work duties or the accepted conditions. Dr. Draper advised that appellant
continued to have residuals of the accepted left elbow condition, noting that her elbow had
limited range of motion and her left hand had weakness. He concluded that she would not reach
maximum medical improvement until January 3, 2009. Dr. Draper further concluded that
appellant could only perform light work with restrictions.
In a November 24, 2008 decision, OWCP denied appellant’s recurrence claim, finding
that her cervical condition and resultant surgery were not causally related to her October 10,
2006 employment injuries based on Dr. Draper’s medical opinion. It also found that the

4

diagnostic evidence established that her employment-related left nerve entrapment condition was
no longer present.
On December 16, 2008 appellant, through her attorney, requested a telephone hearing.
In a March 2, 2009 report, Dr. James P. Argires, a Board-certified neurosurgeon, noted
appellant’s difficulty with her left forearm and hand. He advised that she had a cervical disc
osteophyte complex occurring as a result of her October 10, 2006 accepted conditions.
Appellant had preexisting degenerative changes that were aggravated by the accepted
employment injury. Dr. Argires concluded that the disc osteophyte formation was a result of that
aggravation. In an April 3, 2009 report, he advised that a March 31, 2009 EMG/NCS revealed
an ulnar nerve injury with axonal loss which was consistent with appellant’s history of injury.
There was nothing to suggest any injury to this nerve in the cervical region. In a May 4, 2009
report, Dr. Argires noted that appellant continued to have left upper extremity painful sensations.
Appellant could not work more than six hours a day. In a June 1, 2009 report, Dr. Argires noted
her left hand and forearm symptoms. He stated that nothing had changed. Dr. Argires
concluded that appellant’s condition may be permanent.
In a June 29, 2009 decision, an OWCP hearing representative set aside the November 24,
2008 decision. The hearing representative found a conflict in the medical opinion evidence
between Dr. Draper, Dr. Macht and Dr. James P. Argires regarding whether the October 10,
2006 employment injuries caused appellant’s cervical condition and surgery. The case was
remanded to OWCP for referral to an appropriate impartial medical specialist to resolve the
conflict. The hearing representative stated that the impartial medical specialist should address
the changes in diagnostic testing and the extent and duration of any work-related disability.
On August 6, 2009 OWCP referred appellant, together with a statement of accepted facts
and the medical record, to Dr. Thomas J. Green, a Board-certified orthopedic surgeon, for an
impartial medical examination. It asked him to provide whether there was a causal relationship
between appellant’s cervical condition and resultant surgery and the accepted October 10, 2006
injuries. OWCP also asked him to provide whether she had any residuals of the cervical
condition. Lastly, Dr. Green was asked to describe the extent and duration of any employmentrelated disability.
Dr. Green submitted an August 20, 2009 report in which he obtained a history of the
October 10, 2006 employment injuries and appellant’s medical treatment. On physical
examination, he noted that appellant overcame her distress and was able to cooperate fully with
the study. Upon standing from the sitting position, there was no evidence of impairment.
Appellant’s station and gait appeared to be normal. She was able to walk forward and backward
with equal ability without a limp. There was no asymmetry of the muscles of the legs.
Appellant was able to do a deep knee bend, single leg stance and toe and heel rises with equal
power, muscle tone and facility. She did show a bit of anxiety when asked to bend over as if to
pick up something from the floor. Appellant stated that doing so reproduced symptoms in her
neck and left upper extremity. Upon sitting on the examining table, her deep tendon reflexes in
the ankles and knees were symmetrical and normal. The deep tendon reflexes in the elbows and
wrists were all symmetrical and normal. Range of motion of the neck was normal in flexor,
extension, rotation and side bending. However, appellant experienced stiffness and wincing with

5

pain on rotation at the extremes of motion right and left and bending side to side right and left.
The neck muscles showed no asymmetry or spasm. Range of motion in the shoulders was
normal. However, upon placing the hand in extension behind the back and pushing against
Dr. Green’s resistance, there was weakness and pain behavior on the left that was not present on
the right. There was also pain with the extremes of left shoulder motion, but it was very
functional and in the normal range. The drop sign was negative. There was no deltoid atrophy
or asymmetry. Rotation in the abducted position did not result in a significant clicking, crepitus
or pain. There was major tenderness of the epicondylar region of the left elbow along the course
of the transposed ulnar nerve. The scar and the cubital tunnel area were nontender. There was
some tenderness of the neurovascular bundle in the axilla and in the upper arm halfway down
toward the elbow. There was some mild tenderness proximally in the area of the anterior scalene
muscles. There was no adenopathy. There was a well-healed nontender scar in the neck from
the cervical procedure. Power grip and pinch and range of motion in the elbow were normal.
Wrists and fingers had normal range of motion. There was no evidence of static or dynamic
instability in the hands or wrists. There was no clawing or other neurologic manifestation of
muscle imbalance in the hand. The adductor muscle used for key pinch was present and normal
to palpation. Power grip was only slightly decreased in the left compared to the right, but
without significant atrophy of the forearm flexor muscles.
Dr. Green diagnosed chronic pain syndrome with anxiety, probable ulnar intraneural
fibrosis with residual impairment from the October 10, 2006 work-related injuries and mild
rotator cuff arthropathy. He stated that appellant was status post two-level cervical discectomy
and fusion. Dr. Green advised that her shoulder and cervical complaints were not causally
related to the accepted conditions. He noted the finding of Dr. Kuntz that appellant had a
progression of her cervical disc disease based on his comparison of MRI scans performed on
April 23, 2007 and in March 2001. Dr. Green stated that the findings of cervical spondylosis
with progression, over a six-year period was most compatible with a natural history of the
disease and not compatible with a work-related injury. There was no direct correlation, causal,
aggravation or precipitation of appellant’s cervical spine condition and the accepted conditions.
The accepted condition was ulnar neuropathy at the left elbow. The cervical spine condition was
an unrelated degenerative disease that had progressed and may in all probability contributed to a
double crush syndrome. Dr. Green agreed with Dr. Draper’s opinion that the cervical spine
pathology was entirely different and separate from appellant’s workers’ compensation claim and,
therefore, it could not be a part of her claim. He advised that she continued to suffer from
residuals of her work-related condition and subsequent failure of the surgery despite that being
an appropriate treatment modality. The objective findings for power pinch and power grasp
were minimally inhibited, however, appellant continued to have difficulty with weakness in her
hand and persistent numbness in the ring and little finger which prevented her from lifting more
than 10 pounds. Dr. Green stated that the prognosis for her complete recovery was poor. He did
not think that she would ever return to her normal preinjury status and, thus, she would not be
able to return to her previous job if it involved lifting 10- to 15-pound totes that were used in
mail sorting. Dr. Green expected that, if appellant continued to improve, then she would be able
to work up to eight hours per day as a mail sorter. He advised that her disability was primarily
due to her work-related injuries. Dr. Green noted that appellant’s nonwork-related cervical
degenerative disc disease and subsequent surgery would appear to have helped and may continue
to improve her physical limitations.

6

In reports dated October 16 and 23, 2009, Dr. Randy A. Cohen, an osteopath, obtained a
history of the October 10, 2006 employment injuries and appellant’s medical treatment. He
noted her complaints of neck and left upper extremity pain and impairment. Dr. Cohen listed his
findings on physical examination and reviewed the results of the March 31, 2009 EMG/NCS.
He diagnosed probable ulnar intraneural fibrosis with residual impairment from the accepted
work injuries and muscle disorder. Dr. Cohen advised that appellant was status post two-level
cervical discectomy and fusion.
In a November 19, 2009 decision, OWCP found that appellant did not sustain a
recurrence of disability commencing September 11, 2007 or a cervical condition that required
surgical intervention due to her October 10, 2006 employment injuries. It found that Dr. Green’s
opinion constituted the special weight of the medical evidence.
By letter dated November 30, 2009, appellant, through counsel, requested a hearing.
In reports dated December 10, 2009 through March 9, 2010, Dr. Cohen noted appellant’s
continuing cervical and left elbow mild range of motion limitations and diffuse muscle
tenderness. He, however, stated that the neurological examination was nonfocal. Dr. Cohen
placed appellant off work until her sedation due to medication could be better controlled. He
later advised that appellant could not return to her regular work duties, but she might be able to
perform sedentary work if she were able to stay alert given her pain medication. Dr. Cohen
concluded that, for all intents and purposes, appellant was permanently and totally disabled for
work. In an April 6, 2010 report, he indicated that appellant wished to perform sedentary work.
On April 13 and May 4, 2010 Dr. Cohen advised that she could return to part-time light-duty
work with restrictions.
In a June 1, 2010 decision, an OWCP hearing representative affirmed the November 19,
2009 decision. The hearing representative found that the report of Dr. Green was entitled to
special weight and established that appellant did not sustain a recurrence of disability
commencing September 11, 2007 or a cervical condition causally related to her October 10, 2006
employment injuries.3
On June 11, 2010 appellant, through counsel, requested reconsideration.
In a July 15, 2010 decision, OWCP denied modification of the June 1, 2010 decision. It
found that the medical evidence submitted by appellant was insufficient to outweigh the special
weight accorded to Dr. Green’s impartial medical opinion.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
3

By decision dated June 9, 2010, OWCP denied appellant’s claim for compensation for the period March 13
through April 14, 2010. As appellant is not appealing from this decision, the Board will not address it. See 20
C.F.R. § 501.3(a).

7

that caused the illness.4 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.5
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.6
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.7
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.8 In cases
where OWCP has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.9
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision as to whether appellant
sustained a recurrence of disability, in that there exists an unresolved conflict in medical opinion.
OWCP found that appellant did not sustain a recurrence of total disability commencing
September 11, 2007 due to a worsening of her accepted employment-related left elbow ulnar
neuropathy and tenosynovitis of the left wrist based on the medical opinion of Dr. Green, an
impartial medical specialist.

4

20 C.F.R. § 10.5(x).

5

Id.

6

Albert C. Brown, 52 ECAB 152, 154-155 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
7

James H. Botts, 50 ECAB 265 (1999).

8

5 U.S.C. § 8123(a); see S.T., Docket No. 08-1675 (issued May 4, 2009).

9

Gloria J. Godfrey, 52 ECAB 486 (2001); B.P., Docket No. 08-1457 (issued February 2, 2009).

8

OWCP determined that a conflict existed between appellant’s attending physicians,
Dr. Macht and Dr. James P. Argires and Dr. Draper, an OWCP referral physician, as to whether
appellant’s cervical condition and need for surgery were caused by the accepted
October 10, 2006. In order to resolve the conflict, it referred appellant to Dr. Green, for an
impartial medical examination. In an August 20, 2009 report, Dr. Green listed his findings on
physical examination and diagnosed chronic pain syndrome with anxiety, probable ulnar
intraneural fibrosis with residual impairment due the October 10, 2006 employment injuries and
mild rotator cuff arthropathy. He stated that appellant was status post two-level cervical
discectomy and fusion. Dr. Green found that she continued to have residuals of her accepted
conditions. He stated that appellant could not return to her date-of-injury position, but related
that, if her condition continued to improve, then she could work up to eight hours per day with
restrictions as a mail sorter. Dr. Green found that her cervical spondylosis, which had progressed
over a six-year period, was not work related as it was compatible with a natural history of the
disease. He concluded that appellant’s disability was primarily work related. The Board finds
that OWCP’S reliance on Dr. Green’s opinion in denying appellant’s recurrence of disability
claim was misplaced given his opinion that appellant’s ongoing disability was employment
related. Further, although Dr. Green concluded that appellant’s disability was employment
related, he did not furnish sufficient rationale to support his opinion on causal relation. He did
not explain why her current disability was due to the accepted injuries. Moreover, Dr. Green did
not describe the extent and duration of any employment-related disability as instructed by
OWCP. For these reasons, the Board finds that Dr. Green’s report is of diminished probative
value.
In a situation where OWCP secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, OWCP may not regard the opinion as of no particular
significance, particularly where it is favorable to the claimant. Under such circumstances, it has
the responsibility to secure a supplemental report from the specialist for the purpose of correcting
the defect in his original report.10
The case will be remanded for OWCP to obtain clarification of Dr. Green’s opinion on
the causal relationship between appellant’s September 11, 2007 recurrence of disability and the
accepted employment injuries. If it is unable to obtain such clarification, then appellant should
be referred to another Board-certified specialist for an examination and an opinion on the issue
of whether the September 11, 2007 recurrence of disability was causally related to her accepted
employment injuries.11 After such further development of the case record as OWCP deems
necessary, it should issue a de novo decision on appellant’s recurrence claim.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
10

See Richard L. West, 30 ECAB 691 (1979); April Ann Erickson, 28 ECAB 336 (1977).

11

See James P. Roberts, 31 ECAB 1010 (1980); Harold Travis, 30 ECAB 1071 (1979).

9

flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.12
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of the claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.13
A claimant bears the burden of proof to establish a claim for a consequential injury.14 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.15
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision as to whether appellant
sustained a cervical condition that warranted surgery due to her accepted employment injuries.
As noted, OWCP referred appellant to Dr. Green to resolve the conflict in the medical opinion
evidence between her attending physicians and the OWCP referral physician as to whether her
diagnosed cervical condition and resultant surgery were causally related to the October 10, 2006
employment injuries.
Dr. Green opined that appellant had not developed cervical spondylosis as a consequence
of her accepted injuries. He stated that the diagnosed condition had progressed over a six-year
period and was compatible with a natural history of the disease based on Dr. Kuntz’s comparison
of the April 23, 2007 and March 2001 MRI scan findings. Dr. Green advised that there was no
direct correlation, causal, aggravation or precipitation of appellant’s cervical spine condition and
the accepted conditions. He noted that the accepted condition was ulnar neuropathy at the left
elbow while the diagnosed cervical spine condition was an unrelated degenerative disease that
had progressed and may in all probability contributed to a double crush syndrome. Dr. Green
agreed with the opinion of Dr. Draper, the OWCP referral physician, that the cervical spine
pathology was entirely different and separate from appellant’s workers’ compensation claim and,
12

Albert F. Ranieri, 55 ECAB 598 (2004).

13

A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

14

J.J., Docket No. 09-27 (issued February 10, 2009).

15

Charles W. Downey, 54 ECAB 421 (2003).

10

thus, it could not be a part of her claim. The Board finds that Dr. Green did not provide
sufficient rationale to support his opinion that appellant’s cervical spondylosis was not caused by
her accepted injuries. He failed to explain how the diagnostic test results supported his opinion
that her cervical condition was part of a degenerative process rather than a result of the accepted
injuries. Dr. Green did not address whether appellant’s March 12, 2008 cervical surgery was
medically warranted due to the accepted conditions.
The Board finds that Dr. Green’s report is insufficiently rationalized to resolve the
conflict in medical opinion as to whether appellant developed cervical spondylosis that
warranted surgery as a consequence of her accepted injuries.16 Therefore, the case shall be
remanded to OWCP for a supplemental opinion, which provides clarification and elaboration.17
If Dr. Green is unwilling or unable to clarify and elaborate on his opinion, the case should be
referred to another appropriate specialist.18 After such further development as OWCP deems
necessary, an appropriate decision should be issued regarding this matter.
CONCLUSION
The Board finds that the case is not in posture for a decision as to whether appellant
sustained a recurrence of disability commencing September 11, 2007 causally related to her
October 10, 2006 employment injuries or as to whether she developed a cervical condition that
warranted surgery as a consequence of her accepted injuries.

16

Willa M. Frazier, 55 ECAB 379 (2004) (the Board has held that medical conclusions unsupported by rationale
are of little probative value).
17

See cases cited, supra note 10.

18

See cases cited, supra note 11.

11

ORDER
IT IS HEREBY ORDERED THAT the July 15 and June 1, 2010 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
development of the medical evidence in accordance with this decision.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

